Citation Nr: 0518453	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  04-06 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The veteran served on active duty from October 1968 to May 
1970, to include service in the Republic of Vietnam from May 
1969 to May 1970.  He died in July 1999; the appellant is his 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  

The Board notes that the appellant was scheduled for a 
personal hearing at the RO in May 2005; however, in May 2005, 
she withdrew her request for a hearing.


FINDINGS OF FACT

1.  The veteran served on active duty from October 1968 to 
May 1970, to include a period of service in Vietnam; he died 
in July 1999.

2.  At the time of the veteran's death, service connection 
was not in effect for any disability.

3.  The veteran's death was due to the effects of 
pancreatitis, Type I diabetes and anoxic encephalopathy.

4.  Neither pancreatitis, Type I diabetes nor anoxic 
encephalopathy was present in service, manifested within one 
year of the veteran's discharge from service, or 
etiologically related to service, to include the veteran's 
exposure to herbicides in service.




CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1310 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and 
the regulations implementing the VCAA are applicable to the 
appellant's claim.

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the appellant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board notes that the U.S. Court of Appeals for Veterans 
Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120. 

In the case at hand, the appellant was provided the notice 
required under the VCAA and the implementing regulations by 
letter dated in July 2004.  She was given ample time to 
respond; however, she did not submit any additional evidence 
or argument.  In this case, there is no indication or reason 
to believe that the RO's decision would have been different 
had the claim not been adjudicated before the notice required 
by the VCAA and the implementing regulations was provided.  
Therefore, the Board believes that the claim was properly 
processed following compliance with the notice requirements 
of the VCAA and the implementing regulations and that any 
procedural error by the RO was not prejudicial to the 
appellant. 

Moreover, with respect to the issue decided herein, all 
pertinent, available evidence has been obtained.  In 
addition, an appropriate VA medical opinion has been 
obtained.  Therefore, the Board is satisfied that VA has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.  

Accordingly, the Board will address the merits of the claim. 

Factual Background

The veteran had active service from October 1968 to May 1970, 
to include a period of service in the Republic of Vietnam 
from May 1969 to May 1970.  The veteran's service medical 
records, including a May 1970 separation examination report, 
are negative for complaints or findings related to 
pancreatitis, diabetes, or anoxic encephalopathy.

VA hospitalization records dated from October to November 
1995 note that the veteran was admitted with a history of 
alcohol use since the age of 16.  Currently, the veteran 
reported drinking upwards of one case of beer almost daily.  
He also reported a 10-year history of diabetes and a history 
of pancreatitis for many years.  The diagnoses at discharge 
included: alcohol abuse/dependence; insulin-requiring 
diabetes; diabetic ulcer of the left foot; chronic 
pancreatitis; chronic gastritis and duodenitis; and 
cirrhosis.

VA treatment records dated from April to May 1996 note the 
veteran's ongoing treatment for alcohol abuse and 
complications related to diabetes mellitus.  The veteran 
reported being diagnosed with pancreatitis approximately 10 
years earlier.

A May 1996 VA hospitalization record notes that the veteran 
underwent an incision and drainage of a left foot abscess.

VA treatment records dated from June 1996 to June 1999 note 
the veteran's treatment for various disabilities, including 
diabetes mellitus and complications related thereto.  
Treatment records indicate that the veteran was taking 
insulin for his diabetes.

Emergency room records from Raritan Bay Medical Center note 
that the veteran was admitted on June 7, 1999, with 
hypoglycemia.  Treatment records note that the veteran, an 
insulin-dependent diabetic, was found unconscious by his 
family.  The veteran was treated and released.

Hospitalization records note that the veteran was brought in 
unresponsive to Raritan Bay Medical Center on June 18, 1999.  
The principal diagnosis was hypoglycemia.  The secondary 
diagnoses were diabetic coma and anoxic encephalopathy.  The 
veteran was admitted to the intensive care unit where he 
continued to deteriorate.  

The veteran died at Raritan Bay Medical Center in July 1999.  
The veteran's official death certificate indicates that the 
immediate causes of death were diabetic coma and anoxic 
encephalopathy.  At the time of the veteran's death, service 
connection was not in effect for any disability.

After the veteran's death, VA requested a medical opinion as 
to whether the veteran suffered from Type I diabetes mellitus 
(also known as insulin dependent diabetes mellitus) or from 
Type II diabetes mellitus (also known as non-insulin 
dependent diabetes mellitus).  In a June 2004 opinion, a VA 
examiner reported that the veteran's claims file, including 
records from Raritan Bay Medical Center, had been reviewed.  
The examiner concluded that the veteran most likely had 
insulin dependent Type I diabetes mellitus or "pancreatic 
diabetes," on the basis of chronic pancreatitis.

Analysis

The appellant contends that the RO erred by failing to grant 
service connection for the cause of the veteran's death.  She 
maintains that service connection is warranted for the cause 
of the veteran's death because the veteran's diabetes was 
caused by his exposure to Agent Orange while serving in 
Vietnam.

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.312 (2004).  

Service connection may be established for a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury 
or disease in the line of duty.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Moreover, where a veteran served 
continuously for ninety (90) days or more during a period of 
war and diabetes mellitus or an endocrinopathy becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in or aggravated by service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service 
connection may be granted for any disease initially diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In addition to the above, 38 U.S.C.A. § 1116(a) provides 
presumptive service connection on the basis of herbicide 
exposure for specified diseases manifested to a degree of 10 
percent within a specified period in a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  It also provides 
presumptive service connection on the basis of herbicide 
exposure for each additional disease that the Secretary 
determines in regulations prescribed under this section 
warrants a presumption of service-connection by reason of 
having a positive association with exposure to an herbicide 
agent, and that becomes manifest within the period (if any) 
prescribed in such regulations in a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.

Whenever the Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between (A) the exposure of humans to an herbicide 
agent, and (B) the occurrence of a disease in humans, the 
Secretary shall prescribe regulations providing that a 
presumption of service connection is warranted for that 
disease for the purposes of this section.  38 U.S.C.A. 
§ 1116(b)(1).

In making determinations for the purpose of this subsection, 
the Secretary shall take into account (A) reports received by 
the Secretary from the National Academy of Sciences under 
section 3 of the Agent Orange Act of 1991, and (B) all other 
sound medical and scientific information and analyses 
available to the Secretary.  In evaluating any study for the 
purpose of making such determinations, the Secretary shall 
take into consideration whether the results are statistically 
significant, are capable of replication, and withstand peer 
review.  38 U.S.C.A. § 1116(b)(2).

An association between the occurrence of a disease in humans 
and exposure to an herbicide agent shall be considered to be 
positive for the purposes of this section if the credible 
evidence for the association is equal to or outweighs the 
credible evidence against the association.  38 U.S.C.A. § 
1116(b)(3).

Moreover, if a veteran was exposed to a herbicide agent 
during active military, naval, or air service, Type II 
diabetes mellitus (also known as Type 2 diabetes or adult-
onset diabetes) shall be service connected if the 
requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  Triplette 
v. Principi, 4 Vet. App. 45, 49 (1993), citing Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).  It is equally clear, 
however, that the resolution of issues that involve medical 
knowledge, such as diagnosis of disability and determination 
of medical etiology, require professional evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

Following a review of the record, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim.

The veteran's death certificate shows that the immediate 
causes of death were diabetic coma and anoxic encephalopathy.  
A June 2004 VA medical opinion states that the veteran had 
Type I diabetes mellitus, or pancreatic diabetes, due to 
chronic pancreatitis.  

The veteran's service medical records are negative for 
evidence of any of these disorders.  In addition, there is no  
medical evidence suggesting that any of these disorders were 
present during the veteran's military service or until many 
years thereafter, nor is there any medical evidence of a 
nexus between any of these disorders and the veteran's 
military service.  

With respect to the appellant's contention that the veteran's 
fatal diabetes mellitus was in some way related to his 
exposure to Agent Orange while in the Republic of Vietnam, 
the Board notes that Type I diabetes mellitus and pancreatic 
diabetes are not among the diseases specified in 38 U.S.C.A. 
§ 1116(a).  In addition, they are not among the diseases 
subject to presumptive service connection under 38 C.F.R. 
§ 3.309(e) because the Secretary has not determined, on the 
basis of sound medical and scientific evidence, that a 
positive association exists between (A) the exposure of 
humans to an herbicide agent, and (B) the occurrence of Type 
I diabetes mellitus or pancreatic diabetes in humans. 

The regulatory history of 38 C.F.R. § 3.309(e) (specifically, 
the discussion of comments received that was included when 
the final regulation was published) provides further guidance 
in VA's interpretation of section 1116:  

We received two comments urging VA to 
broaden the scope of this regulation to 
include Type 1 diabetes (also known as 
juvenile diabetes).  

One commenter noted that VA's rating 
schedule (38 CFR 4.119, DC 7913) refers 
only to "diabetes mellitus" and does 
not distinguish between Type 1 and Type 
2.  He also noted that DC 7913 refers to 
ketoacidosis, and asserted that this 
condition only occurs with Type 1 
diabetes.  

VA's Schedule for Rating Disabilities (38 
CFR part 4) is used to assess the level 
of disability caused by a disease or 
injury.  It is not used to determine 
whether disabilities are service 
connected, nor is it considered when the 
Secretary determines whether there is an 
association between herbicide exposure 
and a specific disease.  Under 38 U.S.C. 
1116, that decision is based on reports 
of the National Academy of Sciences (NAS) 
and all other sound medical and 
scientific information and analyses 
available to the Secretary. 

Another commenter, an endocrinologist, 
stated that environmental toxins are well 
known triggers for the onset of Type 1 
diabetes.  However, this commenter cited 
no medical or scientific literature in 
support of this statement, nor did the 
commenter specify which environmental 
toxins (e.g., herbicides) are well known 
triggers for Type 1 diabetes.  

The intent of the proposed regulation was 
to add only Type 2 diabetes to the list 
of diseases subject to presumptive 
service connection based on herbicide 
exposure in the Republic of Vietnam.  
Type 1 diabetes is a clinically distinct 
disease from Type 2 diabetes.  As 
discussed extensively in "Veterans and 
Agent Orange: Herbicide/Dioxin Exposure 
and Type 2 Diabetes" (VAO: Diabetes), 
Appendix B, Type 1 is generally 
considered to be disease of insulin 
deficiency due to an immune disorder, 
while Type 2 diabetes is considered to be 
primarily a disease of insulin 
resistance.  In its report, "Veterans 
and Agent Orange: Update 1998" (Update 
1998), NAS concluded that there was 
"inadequate or insufficient evidence" 
to determine whether an association 
existed between exposure to herbicides 
and immune disorders.  The Secretary 
determined "that the credible evidence 
against an association between immune 
system disorders and herbicide exposure 
outweighs the credible evidence for such 
an association, and [ ] determined that a 
positive association does not exist."  
Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 64 FR 59232, 
59241 (November 2, 1999). 

The conclusion reached by NAS in VAO 
Diabetes was that "there is 
limited/suggestive evidence of an 
association between exposure to the 
herbicides used in Vietnam or the 
contaminant dioxin and Type 2 diabetes."  
This conclusion was based on NAS' 
thorough review of the published 
scientific literature on herbicide 
exposure and diabetes.  The Secretary 
subsequently determined that there is a 
positive association between exposure to 
herbicides used in the Republic of 
Vietnam during the Vietnam era and the 
development of Type 2 diabetes.  Based on 
the reasons discussed above, VA finds no 
basis on which to expand the proposed 
regulation to include Type 1 diabetes, 
and we therefore make no change based on 
these comments.

66 Fed. Reg. 23166-23167 (2001).  

Moreover, following a review of the veteran's claims file in 
June 2004, a VA examiner opined that the veteran's diabetes 
was related to pancreatitis.  The Board notes that there is 
no medical evidence in this case that contradicts the June 
2004 VA medical opinion.  Specifically, no medical opinion 
relating veteran's diabetes to Agent Orange exposure has been 
presented.  

In light of these circumstances, the Board must conclude that 
the preponderance of the evidence is against the appellant's 
claim.  




ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


